Citation Nr: 0710307	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for glaucoma of the 
right eye.

2.  Entitlement to a disability rating in excess of 30 
percent for major depressive disorder during the period from 
June 9, 2003, to December 6, 2004, and entitlement to a 
disability rating in excess of 50 percent for the disorder 
for the period beginning December 7, 2004.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 and 
August 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2004 and January 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

The veteran's claim for a higher initial rating for his major 
depressive disorder is addressed in the remand that follows 
the order section of this decision.


FINDING OF FACT

The veteran does not currently have glaucoma in his right 
eye.


CONCLUSION OF LAW

Glaucoma of the right eye was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the veteran, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in July 2003, prior to its initial adjudication of the 
claim.  Although this letter did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the RO with the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
Thereafter, the veteran was provided with the requisite 
notice with respect to the disability-rating and effective 
date elements of his claim in a letter dated in October 2006.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and VA treatment records.  The veteran has not identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claims.  The Board is also 
unaware of any such outstanding evidence.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination in response to his claim, but has determined that 
no such examination is required in this case.  In this 
regard, the Board notes that VA outpatient records 
documenting current eye examinations are of record and they 
show that although the presence of glaucoma of the right eye 
has been suspected, no diagnosis of glaucoma has been 
rendered.  In the Board's opinion, there is no reason to 
believe that another VA examination of the veteran's eyes 
would establish such a diagnosis.  Therefore, the Board is 
satisfied that the originating agency has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulation.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for glaucoma of the right eye because it is the 
result of service trauma.

Service medical records do not show that the veteran was 
found to have glaucoma.  VA outpatient records show that the 
veteran reported a history of glaucoma when he was seen in 
June 2005, but the impression at that time and when he was 
seen on subsequent occasions by VA was that glaucoma was 
suspected.  None of the post-service-medical evidence shows 
that the veteran was diagnosed with glaucoma of the right 
eye.  In light of the absence of any medical evidence showing 
that the veteran has been diagnosed with the claimed 
disorder, the claim must be denied.  


ORDER

Entitlement to service connection for glaucoma of the right 
eye is denied.


REMAND

In an October 2006 statement associated with the claims 
folder after the case was forwarded to the Board, the veteran 
reported that he was awaiting a decision on his claim for VA 
vocational rehabilitation benefits.  The veteran's vocational 
rehabilitation folder has not been associated with the claims 
folder.  Since it potentially contains information supportive 
of his claim for a higher initial rating for his major 
depressive disorder, it should be obtained before the Board 
decides this claim.  Moreover, since a remand is required and 
the veteran's most recent VA examination for compensation 
purposes was in July 2005, he should be afforded another VA 
examination while the case is in remand status. 

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center in Washington, D.C. for the following 
actions: 

1.  The RO or the AMC should provide the 
veteran any additional notice required by 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the appellant.  In 
any event, it should obtain a copy of any 
more recent VA outpatient records 
pertaining to psychiatric treatment of 
the veteran.  If it is unable to obtain 
any pertinent evidence identified by the 
appellant, it should so inform the 
appellant and request him to provide the 
outstanding evidence.

3.  If there is a VA vocational 
rehabilitation folder for the veteran, it 
should be associated with the claims 
folder.  

4.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current degree of severity of his 
service-connected psychiatric disability.  
Any indicated studies must be performed, 
and the claims folder, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned. 

The rationale for all opinions expressed 
must also be provided.

5.  The RO of the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of all pertinent 
evidence and in light of all applicable 
legal criteria.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, he should be provided a 
supplemental statement of the case and 
the requisite opportunity for response 
before the case is returned to the Board 
for further appellate consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


